Citation Nr: 0734122	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  03-00 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.  

2.  Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty for training from March 
1983 to July 1983, and on active duty from May 1987 to 
January 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Denver, Colorado, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran service 
connection for disabilities of the right knee and ankle.  The 
veteran subsequently initiated and perfected appeals of these 
determinations.   During the course of this appeal, the 
veteran moved, and her claim was transferred to the RO in 
Milwaukee, Wisconsin.  

This appeal was previously presented to the Board in February 
2004 and August 2005; on each occasion, it was remanded for 
additional development.  It has now been returned to the 
Board.  In March 2005, the veteran testified via 
videoconference before the undersigned Veterans Law Judge.  

The veteran also perfected an appeal of the RO's September 
2001 denial of service connection for post-traumatic stress 
disorder (PTSD).  However, because service connection for 
PTSD was recently granted by the RO within a July 2006 rating 
decision, this issue is no longer on appeal before the Board.  
See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).




FINDINGS OF FACT

1.  Competent evidence of the onset of a current right knee 
disability during military service has not been presented.  

2.  Competent evidence of the onset of a current right ankle 
disability during military service has not been presented.  


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.304 (2007).  

2.  A right ankle disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating this decision, the Board has determined that 
VA has fully complied with the duty-to-notify provisions.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183, 197 (2002).  
In particular, letters by the RO dated in April 2001 and 
February 2006: (1) informed the veteran about the information 
and evidence not of record that is necessary to substantiate 
her claims; (2) informed her about the information and 
evidence that VA will seek to provide; (3) informed her about 
the information and evidence she is expected to provide; and 
(4) requested that she provide any evidence in her possession 
that pertains to the claims, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Since the Board has concluded that the preponderance of the 
evidence is against the claims of service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
Mayfield  v. Nicholson, No. 2007-7130 WL 2694606 (Fed. Cir. 
Sept 17, 2007) [hereinafter Mayfield III].  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
veteran clearly has actual knowledge of the evidence she is 
required to submit in this case; and (2) based on the 
veteran's contentions as well as the communications provided 
to the veteran by the VA, it is reasonable to expect that the 
veteran understands what was needed to prevail.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  
The veteran also submitted additional VA outpatient treatment 
records with a waiver of RO consideration.  38 C.F.R. § 
19.31, 20.1304(c) (2007).  With respect to her service 
connection claims, the veteran was afforded VA examinations 
to accurately assess the etiology of her claimed 
disabilities, and VA's duty to assist is met in full.  

I. Service connection - Right knee disability

The veteran seeks service connection for a right knee 
disability.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  Service 
connection may also be awarded for certain disabilities, such 
as arthritis, which manifest to a compensable degree within a 
statutorily-prescribed period of time.  38 U.S.C.A. §§ 1112, 
1113, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309 (2007).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

The veteran was initially seen for right knee and shin pain 
in April 1983.  Tenderness was noted over the medial aspect 
of the knee.  Only trace effusion was evident.  No ligament 
laxity was present, and McMurray's sign was negative.  She 
was told to ice her knee, and was placed on a profile.  In 
May 1983, the veteran was seen for a right knee pain after 
her knee "gave out" during training.  Physical examination 
revealed tenderness along the medial collateral ligament, but 
an X-ray of the right knee was negative for any bony or soft 
tissue pathology.  A mild medial right knee sprain, with 
chondromalacia patella, was diagnosed.  After several days of 
light duty, she experienced improvement, and was returned to 
full duty after approximately two weeks.  In June 1983, she 
was again seen for right knee pain, especially with running 
extended distances.  She was given light duty, medication, 
and a course of physical therapy for her right knee.  A May 
1987 periodic medical examination was negative for any 
abnormality of the lower extremities.  

A VA orthopedic examination was afforded the veteran in 
December 2000.  She stated she initially injured her right 
knee during basic training in 1983, and it continued to 
bother her to the present day.  Physical examination of the 
right knee revealed exquisite tenderness over the veteran's 
peripatellar region, without muscle spasm, redness, swelling, 
or heat.  Range of motion was full.  X-rays of the right knee 
were negative for degenerative joint disease, and the final 
diagnosis was of a right knee strain.  

According to private treatment records, the veteran reported 
pain in the right knee and ankle.  Degenerative joint disease 
was diagnosed in September 2004.  

At her March 2005 video hearing before the undersigned 
Veterans Law Judge, the veteran stated she first injured her 
right knee during military service, and it had continued to 
bother her to the present time.  

More recently, a VA orthopedic examination was afforded the 
veteran in June 2006.  She again reported a history of right 
knee injury during military service in 1983.  Since that 
time, she reportedly had experienced chronic right knee pain.  
On objective examination her right knee was negative for 
deformity or instability.  The joint was without swelling, 
warmth, erythema, or ecchymosis.  Tenderness was noted along 
the medial joint line.  Range of motion was within normal 
limits.  All ligaments were stable.  X-rays of the knee were 
negative for fracture, deformity, or degenerative joint 
disease.  After examining the veteran and reviewing the 
medical record, the examiner, a VA physician, found "no 
evidence" of a nexus between any current right knee pain and 
the veteran's in-service knee strain.  He noted her May 1987 
periodic medical examination was negative for any residuals 
of her right knee injury, and she did not seek treatment for 
a right knee disability following the initial injury, or 
after service separation.  In the examiner's opinion, any in-
service right knee injury resolved by the time of her service 
separation.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for a right knee disability.  While the 
service medical records confirm the veteran suffered a right 
knee sprain during basic training in April and May 1983, this 
injury appears to have resolved within a few weeks 
thereafter, with no evidence of any chronic residuals.  Her 
May 1987 periodic medical examination was negative for any 
disability of the right knee, and the veteran did not seek 
additional treatment for her right knee for many years after 
service separation.  A significant lapse in time between 
service and post-service medical treatment may be considered 
by VA as part of the analysis of a service connection claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board also notes that when the veteran was afforded a VA 
medical examination regarding her right knee disability, the 
examiner, a VA physician, concluded there was "no evidence" 
of a nexus between the veteran's 1983 in-service right knee 
sprain, and any current disability of the right knee.  This 
opinion was based on both physical examination of the veteran 
and a review of the medical evidence of record.  In the 
absence of any evidence suggesting a nexus between the 
veteran's in-service right knee injury and any current right 
knee disability, the Board finds service connection for a 
right knee disability is not warranted.  

The veteran has testified that she originally injured her 
right knee during military service, and has a chronic right 
knee disability as a result.  The Board also notes that at 
least part of her military service was with a medical unit, 
and the veteran herself was trained as a "medical 
specialist."  However, her medical training appears to have 
been limited to basic and emergency first aid, with no 
specialization in orthopedic or other complex disabilities.  
Thus, the Board does not find her testimony to be as 
compelling as that of the VA physician who examined her in 
June 2006.  "It is the responsibility of the BVA . . . to 
assess the credibility and weight to be given to evidence."  
Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  With regard to 
the weight to assign to these medical opinions, the Court has 
held that "[t]he probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician reaches . 
. . As is true with any piece of evidence, the credibility 
and weight to be attached to these opinions [are] within the 
province of the [BVA as] adjudicators . . ."  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  

In conclusion, service connection for a right knee disability 
must be denied, as the preponderance of the evidence does not 
indicate the veteran's current right knee disability is due 
to or the result of an in-service disease or injury.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

II. Service connection - Right ankle disability

The veteran seeks service connection for a right ankle 
disability.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  Service 
connection may also be awarded for certain disabilities, such 
as arthritis, which manifest to a compensable degree within a 
statutorily-prescribed period of time.  38 U.S.C.A. §§ 1112, 
1113, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309 (2007).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

In February 1986, the veteran was seen for a right ankle 
sprain while on inactive duty training.  An X-ray of her 
right ankle was negative for fracture of the ankle or foot, 
and the impression was of a sprain.  She was given medication 
and limited duty for 14 days.  A May 1987 periodic medical 
examination was negative for any abnormality of the lower 
extremities.  

A VA orthopedic examination was afforded the veteran in 
December 2000.  She stated she first injured her right ankle 
during military service, and it continued to bother her to 
the present time.  Physical examination of the ankle revealed 
tenderness along the medial and lateral malleoli, without 
muscle spasm.  Range of motion was full.  X-rays of the right 
ankle were within normal limits.  The final diagnosis was of 
a right ankle strain.  

According to private treatment records, the veteran reported 
pain in the right knee and ankle.  Degenerative joint disease 
was diagnosed in September 2004.  

At her March 2005 video hearing before the undersigned 
Veterans Law Judge, the veteran stated she first injured her 
right ankle during military service, and it had continued to 
bother her to the present time.  

More recently, a VA orthopedic examination was afforded the 
veteran in June 2006.  She stated she injured her right ankle 
during military service, and has chronic right ankle pain 
since that time.  On objective examination her right ankle 
was negative for deformity or instability.  The joint was 
without swelling, warmth, erythema, or ecchymosis.  
Tenderness was noted along the medial joint line.  Range of 
motion was within normal limits.  All ligaments were intact.  
X-rays were negative for bone or joint abnormality, 
osteophytosis, or joint space narrowing.  After examining the 
veteran and reviewing the medical record, the examiner, a VA 
physician, found "no evidence" of a nexus between any 
current right ankle pain and the veteran's in-service ankle 
strain.  He noted her May 1987 periodic medical examination 
was negative for any residuals of her right ankle injury, and 
she did not seek treatment for a right ankle disability 
thereafter.  In the examiner's opinion, any in-service right 
ankle injury resolved by the time of her service separation.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for a right ankle disability.  While the 
service medical records confirm the veteran suffered a right 
ankle injury during inactive duty training in February 1986, 
this injury appears to have resolved within a few weeks 
thereafter, with no evidence of any chronic residuals.  The 
veteran did not seek additional treatment for a right ankle 
disability during military service, and her May 1987 periodic 
medical examination was negative for any disability of the 
right knee.  Additionally, post-service, the veteran again 
did not seek additional treatment for her right ankle for 
many years after service separation.  A significant lapse in 
time between service and post-service medical treatment may 
be considered by VA as part of the analysis of a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

The Board also notes that when the veteran was afforded a VA 
medical examination regarding her right ankle disability, the 
examiner, a VA physician, concluded there was "no evidence" 
of a nexus between the veteran's 1986 in-service right ankle 
sprain, and any current disability of the right ankle.  This 
opinion was based on both physical examination of the veteran 
and a review of the medical evidence of record.  In the 
absence of any evidence suggesting a nexus between the 
veteran's in-service right ankle injury and any current right 
ankle disability, the Board finds service connection for a 
right ankle disability is not warranted.  

The veteran has testified that she originally injured her 
right ankle during military service, and has a chronic right 
ankle disability as a result.  As noted above, the veteran 
served with a medical unit in service, and the veteran 
herself was trained as a "medical specialist."  However, 
her medical training appears to have been limited to basic 
and emergency first aid, with no specialization in orthopedic 
or other complex disabilities.  Thus, the Board does not find 
her testimony to be as compelling as that of the VA physician 
who examined her in June 2006.  "It is the responsibility of 
the BVA . . . to assess the credibility and weight to be 
given to evidence."  Hayes v. Brown, 5 Vet. App. 60, 69 
(1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)).  With regard to the weight to assign to these 
medical opinions, the Court has held that "[t]he probative 
value of medical opinion evidence is based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches . . . As is true with 
any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[BVA as] adjudicators . . ."  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).  

In conclusion, service connection for a right ankle 
disability must be denied, as the preponderance of the 
evidence does not indicate the veteran's current right ankle 
disability is due to or the result of an in-service disease 
or injury.  As a preponderance of the evidence is against the 
award of service connection, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for a right knee disability 
is denied.  

Entitlement to service connection for a right ankle 
disability is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


